DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
2. 	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
3. 	Claims 1, 8, 16 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 8, 16 of U.S. Patent No. 10,840,281 to Chou et al because the claimed invention, claims 1, 8, 16 of the present application is a broader version of the claimed invention, claims 1, 8, 16 of the U.S. Patent. 
4. 	With respect to claim 1, Chou et al disclose in claim 1, a device comprising: a comparator configured to compare a reference signal with a pixel output signal from a pixel unit, to generate a comparator output signal for operatively enabling and disabling a counter; and a control circuit configured to disable the comparator in response to the comparator output signal, the counter being disabled by the comparator output signal. Although the claims at issue are not identical, they are not patentably distinct from each other because a device comprising a comparator, a counter, and a control circuit is structurally and functionally equivalent to the instant invention’s integrated circuit comprising a comparator, a counter, and a control circuit interchangeably using the comparator output signal to enable and disable the counter and the comparator as desired.
5. 	With respect to claim 8, Chou et al disclose in claim 8, a device comprising: an analog-to-digital converter circuit configured to convert at least one of analog pixel output signals from a pixel array, to at least one of digital signals, wherein the analog-to-digital converter circuit comprises: a comparator configured to generate a comparator output signal for operatively enabling and disabling, in accordance with a reference signal and an analog pixel output signal of the at least one of analog pixel output signals from the pixel array, a counter generating a digital signal; and a control circuit configured to disable, in accordance with the comparator output signal, the comparator. Although the claims at issue are not identical, they are not patentably distinct from each other because a device comprising a comparator, a counter, and a control circuit is structurally and functionally equivalent to the instant invention’s integrated circuit comprising a comparator, a counter, and a control circuit interchangeably using the comparator output signal to enable and disable the counter and the comparator as desired.
6. 	With respect to claim 16, Chou et al disclose in claim 16, a method comprising: when an analog pixel output signal from a pixel unit is entirely converted, by an analog-to-digital converter circuit, to a digital signal, disabling a comparator in response to operatively disabling a counter, the comparator being configured to operatively enable and disable the counter, in the analog-to-digital converter circuit. Although the claims at issue are not identical, they are not patentably distinct from each other because a method comprising a comparator, a counter, and an analog-to-digital converter is structurally and functionally equivalent to the instant invention’s method comprising a comparator, a counter, and an analog-to-digital converter interchangeably using the comparator output signal to enable and disable the counter and the comparator as desired.
Allowable Subject Matter
7. 	Claims 2-7, 9-15, and 17-20 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
8. 	The prior art of record fail to teach either singly or in combination further comprising: a pixel circuit coupled to the comparator, and configured to generate the pixel output signal, the amplifier being enabled or disabled by the first enable signal, a NAND gate comprising a first input terminal coupled to the comparator and configured to receive the comparator output signal, a second input terminal configured to receive a control signal, and a first output terminal coupled to the comparator and configured to generate the first enable signal in response to the comparator output signal and the control signal, and an enable transistor.
Conclusion
9. 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to DON J WILLIAMS whose telephone number is (571)272-8538. The examiner can normally be reached M-F 8 a.m.-5 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Georgia Epps can be reached on 571-272-2328. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DON J WILLIAMS/Examiner, Art Unit 2878     




/GEORGIA Y EPPS/Supervisory Patent Examiner, Art Unit 2878